IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2009
                                     No. 09-30141
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

PETER ROY ALFRED, JR.,

                                                   Plaintiff-Appellant

v.

TIM WILKINSON; WINN CORRECTIONAL CENTER; CORRECTIONS CORP
OF AMERICA; TIM MORGAN; ANGIE MARTIN; COACH LEWIS; COACH
ROB; TIFFANY WOMACK; OFFICER BRINSON; VIRGIL LUCAS; TOMMY
GLOVER; NICOLE SCOTT WALKER,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-532


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Peter Roy Alfred, Jr., Louisiana prisoner # 315023, seeks leave to appeal
in forma pauperis the dismissal of his 42 U.S.C. § 1983 suit arising from the
seizure of a pair of hightop tennis shoes.
       This court must examine the basis of its jurisdiction sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30141

of appeal is mandatory and jurisdictional in a civil case. Bowles v. Russell, 551
U.S. 205, 207-13 (2007). The notice of appeal in a civil action must be filed
within 30 days of entry of the judgment or order from which the appeal is taken.
28 U.S.C. § 2107(a); F ED. R. A PP. P. 4(a)(1)(A). Alfred did not file his notice of
appeal until over five months after the dismissal of his suit as frivolous.
      Construing Alfred’s notice of appeal as a motion to reopen the appeal
period under F ED. R. A PP. P. 4(a)(6), we hereby remand this case to the district
court for the limited purpose of determining whether Alfred’s appeal should be
reopened pursuant to Rule 4(a)(6). The district court is directed to return the
case to this court for further proceedings or dismissal, as appropriate, once the
ruling has been made.
      LIMITED REMAND.




                                         2